DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 9 and 15 recite “wherein a concentration of the optical brightener within the refill material is selected to be within a specified range of concentrations that enables the dispensing device to dispense the refill material.” The claim does not give a clear cut indication as to the scope covered but only state a problem to be solved or a result obtained without the necessary structure or steps to obtain the claimed result. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 9 of U.S. Patent No. 10350621 in view of Wegelin (US 8240508 B2) and Berte (US 2014/0339462).
Claims 1, 3-5, 7, 15, 17, 19 and 20 of Application 17164202 are disclosed by claims 1, 4-6, and 9 of U.S. Patent No. 10350621 absent features such as the pump, bag, gel, disinfectant, lotion, powder of claims 6, 8-14 and 18 which are taught by Wegelin and chlorine of claims 2 and 15 are taught by Berte. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wegelin (US 8240508 B2) in view of Denton (US 6293143 B1).
Claim 1, Wegelin discloses a refill material container (14) configured to house a refill material for use by a dispensing device; a nozzle (16) coupled to the refill material container, wherein the nozzle (16) is configured to be controlled (22, 20) by the dispensing device to selectively open to enable dispensing of the refill material from the refill material container; and the refill material comprising a hygiene material (Col 1, lines 15-20; Col 12, line 55-60).
But is silent on the refill material comprising an optical brightener.
Denton teaches the refill material comprising an optical brightener (Col 3, line 55 to 65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wegelin with optical brightener as taught by Denton in order to provide means of sensing ink without use of elaborate mechanical means or prismatic light paths which may be used to determine ink level, activate and alarm or deactivate operations of apparatus.

Claims 3-5, the modified apparatus of Wegelin teaches wherein a material of the refill material container is selected to be substantially transparent to visible light, ultraviolet radiation, infrared radiation (Denton: Col 4, line 66 to Col 5, line 2; While not specifically disclosed the container must at least be transparent to light across wavelengths that the sensor needs to detect to operate).



Claims 7 and 17, the modified apparatus of Wegelin teaches wherein the optical brightener is configured to alter an optical property of electromagnetic radiation passing through the optical brightener (Denton: Col 3, lines 55-67).

Claims 8 and 18, Wegelin discloses wherein the refill material container is a bag (Col 7, lines 21-33).

Claim 9, the modified apparatus of Wegelin wherein a concentration of the optical brightener within the refill material is selected to be within a specified range of concentrations that enables the dispensing device to dispense the refill material (Denton: the concentration of optical brightener (See 112 above; Col 3, lines 35-40).

Claims 10-14, Wegelin discloses wherein the hygiene material is soap, anti-bacterial gel, disinfectant, lotion, powder (Col 1, lines 15-20; Col 12, line 55-60).

Claim 15, Wegelin discloses a refill material container (14) configured to house a refill material for use by a dispensing device (FIG 1); and the refill material comprises a hygiene material (Col 1, lines 15-20; Col 12, line 55-60). 
But is silent the refill material comprises an optical brightener; wherein a concentration of the optical brightener within the refill material is selected to be within a 
Denton teaches the refill material comprising an optical brightener (Col 3, line 55 to 65); wherein a concentration of the optical brightener within the refill material is selected to be within a specified range of concentrations that enables the dispensing device to dispense the refill material (See 112 above; Col 3, lines 35-40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wegelin with optical brightener as taught by Denton in order to provide means of sensing ink without use of elaborate mechanical means or prismatic light paths which may be used to determine ink level, activate and alarm or deactivate operations of apparatus.

Claim 19, Wegelin discloses a refill material container (14) configured to house a refill material for use by a dispensing device (FIG 1); and the refill material comprises a hygiene material (Col 1, lines 15-20; Col 12, line 55-60).
 But is silent on the refill material comprises an optical brightener, wherein the optical brightener is configured to alter an optical property of electromagnetic radiation passing through the optical brightener.
Denton teaches the refill material comprises an optical brightener (Col 3, line 55 to 65), wherein the optical brightener is configured to alter an optical property of electromagnetic radiation passing through the optical brightener (Col 3, lines 55-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wegelin with optical .

Claims 2, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wegelin and Denton as applied to claims 1, 15 and 19 above, and further in view of Berte (US 2014/0339462).
Claims 2, 16 and 20, Wegelin substantially discloses the apparatus as claimed above but is silent on wherein the optical brightener comprises chlorine.
Berte teaches a chlorine based brightener (Paragraph 44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wegelin with chlorine based brightener as taught by Berte in order to provide very high performance optical brighteners that allow for smaller amounts to be used thereby providing both financial and ecological benefits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/           Primary Examiner, Art Unit 3754